DETAILED ACTION
This is a first Office action on the merits to the application filed 02/07/2020. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2020, 12/18/2020 and 05/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 and 9 recite “…the association relationship configured for the first communication node by a higher layer signaling”. These claims are not clear in defining “higher layer signaling”. The specification recites “the method further includes: indicating an uplink transmitting resource to the first communication node through higher layer signaling or physical layer signaling or a media access control element (MAC CE)”  (pages 4, 19, 32). Alternatives to higher layer signaling are listed as physical layer signaling or MAC CE, but not defined. As a result, claims 1, 5 and 9 are rejected for being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention.  For purposes of examination, “higher layer signaling” will refer to messages that are transmitted and received in order to control terminals in the MAC layers and higher. Examples include Radio Resource Control (RRC) and MAC control elements. Applicant is to correct.
Claims 2-4, 6-8, 10-11 are rejected for dependency from claims 1, 5 and 9 respectively.
Claim 15 is rejected for dependency from claim 1.
Claim 16 is rejected for dependency from claim 2.
Claim 17 is rejected for dependency from claim 3.
Claim 18 is rejected for dependency from claim 4.
Claim 19 is rejected for dependency from claim 5.
 Claim 20 is rejected for dependency from claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. (102(a)(1) as being anticipated by Huawei (“General considerations on UL power control design”, R1-1709948, 3GPP TSG RAN WG1 Ad-Hoc Meeting, Qingdao, China, 27-30-June 2017), hereinafter “Huawei”.


Regarding claims 1 and 9, Huawei teaches:
configuring a first transmission parameter set for a first communication node (Huawei, section 2.1, [4]: To flexibly and dynamically track the beam specific pathloss, UE can be configured to estimate pathloss associated with a specific CSI-RS resource and L1 RSRP for beam management measurement.), the first transmission parameter set comprising at least one of: target receiving power configuration information (Huawei, section 2.2, [1,2]: Specific PO (power output) can be used to semi-statically compensate the reception power for multiple considerations  (i.e. target power, interference)) or path loss configuration information (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [4]: For UE-specific configurations, one or multiple CSI-RS can be configured for beam management. CSI-RS, L1 RSRP and SS block can be configured for PL estimation (i.e. path loss information)); and 
indicating an uplink transmitting resource to the first communication node through physical layer signaling, using resource indication information of a sounding reference signal (SRS) (Huawei, Section 2.2 [1]: Beam specific power control can be similar for PUSCH/PUCCH/SRS with multiple beam parameters. Section 2.4: Common PC parameter setting should be supported between PUSCH and SRS which are associated with same beam and/or numerology.)  
wherein the first transmission parameter set has an association relationship with the uplink transmitting resource, the association relationship configured for the first communication node by a higher layer signaling (Huawei, section 2.1, [4]: When configuring (either) RS or RSRP to be used for a UL transmission can be specified in RRC configuration, MAC CE or physical layer signaling)

Regarding claim 2, Huawei teaches:
the target receiving power configuration information comprises a value of a target receiving power related to the first communication node information (Huawei, section 2.2, [1,2]: Specific PO can be used to semi-statically compensate the reception power for multiple considerations  (i.e. target power, interference). PO may include cell-specific nominal Po, UE-specific Po, and PL, configured for each BP/BPL.)

Regarding claim 3, Huawei teaches:
the path loss configuration information comprises indication information of a first downlink reference signal resource (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [4]: For UE-specific configurations, one or multiple CSI-RS can be configured for beam management. CSI-RS, L1 RSRP and SS block can be configured for PL estimation (i.e. path loss information))

Regarding claim 4, Huawei teaches:
the indication information of the first downlink reference signal resource comprises at least one of: a channel state information reference signal resource indication, or a synchronization signal block resource indication (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [4]: For UE-specific configurations, one or multiple CSI-RS can be configured for beam management. CSI-RS, L1 RSRP and SS block can be configured for PL estimation (i.e. path loss information)).

Regarding claim 5 and 12, Huawei teaches:
A method for power determination, comprising: 
acquiring, by a first communication node, scheduling information that includes an uplink transmitting resource (Huawei, section 2.1, [4]: To flexibly and dynamically track the beam specific pathloss, UE can be configured to estimate pathloss associated with a specific CSI-RS resource and L1 RSRP for beam management measurement.); 
determining, from at least one transmission parameter set, a first transmission parameter set having an association relationship with the uplink transmitting resource, wherein the association relationship is configured for the first communication node by higher layer signaling (Huawei, section 2.1, [4]: When configuring (either) RS or RSRP to be used for a UL transmission can be specified in RRC configuration, MAC CE or physical layer signaling), -3-4825-4872-9529.1Atty. Dkt. No. 121964-0173 (ZTE-073US) and the first transmission parameter set comprises at least one of: target receiving power configuration information (Huawei, section 2.2, [1,2]: Specific PO can be used to semi-statically compensate the reception power for multiple considerations  (i.e. target power, interference)), or path loss configuration information (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [4]: For UE-specific configurations, one or multiple CSI-RS can be configured for beam management. CSI-RS, L1 RSRP and SS block can be configured for PL estimation (i.e. path loss information)); and 
determining a power of a current uplink transmission according to the determined first transmission parameter set. (Huawei, section 2.2, [1,2]: Specific PO can be used to semi-statically compensate the reception power for multiple considerations  (i.e. target power, interference). PO may include cell-specific nominal Po, UE-specific Po, and PL, configured for each BP/BPL.)


Regarding claim 6, Huawei teaches:
The method of claim 5, wherein the target receiving power configuration information comprises a value of a target receiving power related to the first communication node (Huawei, section 2.2, [1,2]: Specific PO can be used to semi-statically compensate the reception power for multiple considerations  (i.e. target power, interference). PO may include cell-specific nominal Po, UE-specific Po, and PL, configured for each BP/BPL.).

Regarding claim 7, Huawei teaches:
The method of claim 5, wherein the path loss configuration information comprises indication information of a first downlink reference signal resource (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [4]: For UE-specific configurations, one or multiple CSI-RS can be configured for beam management. CSI-RS, L1 RSRP and SS block can be configured for PL estimation (i.e. path loss information).

Regarding claim 8, Huawei teaches:
The method of claim 7, wherein the indication information of the first downlink reference signal resource comprises at least one of: a channel state information reference signal resource indication, or a synchronization signal block resource indication (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [4]: For UE-specific configurations, one or multiple CSI-RS can be configured for beam management. CSI-RS, L1 RSRP and SS block can be configured for PL estimation (i.e. path loss information). 


Regarding claim 10, Huawei teaches:
The device of claim 9, wherein the target receiving power configuration information comprises a value of a target receiving power related to the first communication node (Huawei, section 2.2, [1,2]: Specific PO can be used to semi-statically compensate the reception power for multiple considerations  (i.e. target power, interference). PO may include cell-specific nominal Po, UE-specific Po, and PL, configured for each BP/BPL.) ; and wherein the path loss configuration information comprises indication information of a first downlink reference signal resource (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [4]: For UE-specific configurations, one or multiple CSI-RS can be configured for beam management. CSI-RS, L1 RSRP and SS block can be configured for PL estimation (i.e. path loss information)).

Regarding claim 11, Huawei teaches:
The device of claim 10, wherein the indication information of the first downlink reference signal resource comprises at least one of: a channel state information reference signal-4- 4825-4872-9529.1Atty. Dkt. No. 121964-0173 (ZTE-073US)resource indication, or a synchronization signal block resource indication (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [4]: For UE-specific configurations, one or multiple CSI-RS can be configured for beam management. CSI-RS, L1 RSRP and SS block can be configured for PL estimation (i.e. path loss information)).

Regarding claim 13, Huawei teaches:
The device of claim 12, wherein the target receiving power configuration information comprises a value of a target receiving power related to the first communication node (Huawei, section 2.2, [1,2]: Specific PO can be used to semi-statically compensate the reception power for multiple considerations  (i.e. target power, interference)); and wherein the path loss configuration information comprises indication information of a first downlink reference signal resource (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [4]: For UE-specific configurations, one or multiple CSI-RS can be configured for beam management. CSI-RS, L1 RSRP and SS block can be configured for PL estimation (i.e. path loss information)).  

Regarding claim 14, Huawei teaches:
The device of claim 13, wherein the indication information of the first downlink reference signal resource comprises at least one of: a channel state information reference signal resource indication, or a synchronization signal block resource indication (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [4]: For UE-specific configurations, one or multiple CSI-RS can be configured for beam management. CSI-RS, L1 RSRP and SS block can be configured for PL estimation (i.e. path loss information)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 15-20 are rejected under 35 U.S.C 103 as being unpatentable over Huawei (“General considerations on UL power control design”, R1-1709948, 3GPP TSG RAN WG1 Ad-Hoc Meeting, Qingdao, China, 27-30-June 2017), hereinafter “Huawei”, in view of Uemura et al. (EP 2741552A1) hereinafter “Uemura”.

Regarding claim 15, Huawei does not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 1.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 1. (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Uemura into the method of Huawei. Equipment hardware with program instructions are needed to implement the functions of the present invention.
Regarding claim 16, Huawei does not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 2.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 2(Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Uemura into the method of Huawei. Equipment hardware with program instructions are needed to implement the functions of the present invention.
Regarding claim 17, Huawei does not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 3.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 3. (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Uemura into the method of Huawei. Equipment hardware with program instructions are needed to implement the functions of the present invention.
Regarding claim 18, Huawei does not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 4.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 4. (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Uemura into the method of Huawei. Equipment hardware with program instructions are needed to implement the functions of the present invention.
Regarding claim 19, Huawei does not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 5.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 5. (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Uemura into the method of Huawei. Equipment hardware with program instructions are needed to implement the functions of the present invention.
Regarding claim 20, Huawei does not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 6.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 6. (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Uemura into the method of Huawei. Equipment hardware with program instructions are needed to implement the functions of the present invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Chen (US20210153140, filed 2017-06-23) discloses the terminal performs measurements of downlink path loss based on SS or CSI-RS [0102]. Also SRS resource has a corresponding relationship with parameter information (Fig.3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461